Citation Nr: 1532677	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  11-00 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974, to include a tour in the Republic of Vietnam during the Vietnam War.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in May 2010.  The RO issued a Statement of the Case (SOC) in December 2010.  In January 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Board notes that additional medical evidence was submitted after the SOC, and no waiver of initial RO review of this evidence from the Veteran or his representative was received.  However, these records make no mention of bilateral hearing loss and tinnitus, and contain no medical evidence of any kind pertaining to the Veteran's bilateral hearing loss and tinnitus.  As such, the records are in no way pertinent or relevant to the claims adjudicated.  A waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.
2.  The Veteran's tinnitus was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.


CONCLUSIONS OF LAW

1.  Service connection for bilateral sensorineural hearing loss is not established.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  Service connection for tinnitus is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  


I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in December 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claims.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in January 2010, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including organic disease of the nervous system, such as sensorineural hearing loss and tinnitus, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  The United States Court of Appeals for Veterans Claims (Court) recently issued a decision adding tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But according to VA standards, impaired hearing must be of a certain level to be considered a disability.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, current diagnoses have been established.  On VA examination in January 2010, the Veteran was diagnosed with current tinnitus and bilateral hearing loss in accordance with 38 C.F.R. § 3.385.  A private October 2009 medical opinion also diagnosed the Veteran with bilateral sensorineural hearing loss.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Initially, the Board notes that the January 2010 VA examiner found that the Veteran's military entrance exam indicated a mild preexisting hearing loss in both ears.  In this regard, the Veteran's STRs document that the Veteran checked the box to indicate "Ear, Nose, and Throat Trouble" on his January 1971 entry Report of Medical History.  The reviewing physician commented that the Veteran had "tonsils," but no mention of bilateral hearing loss or tinnitus on the report.  Tinnitus was not documented on the military entrance examination in April 1971.  The Veteran's entry audiometric examination provided a suggestion of bilateral hearing loss, but did not show sufficient bilateral hearing loss in accordance with VA regulations.  38 C.F.R. § 3.385.  Thus, the Veteran is presumed sound and without bilateral hearing loss when he entered the military service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service).  Accordingly, the Veteran's bilateral hearing loss and tinnitus must be addressed under a direct service connection theory.  38 C.F.R. § 3.303.  

Here, the Veteran's Military Occupational Specialty (MOS) was Military Policeman.  His records confirm service in the Republic of Vietnam during the Vietnam War.  The Veteran's STRs do not contain any pertinent complaints of or treatment for bilateral hearing loss and tinnitus.  At his April 1974 military separation examination, his audiometric examination provided a suggestion of bilateral hearing loss, but did not show sufficient bilateral hearing loss in accordance with VA regulations.  38 C.F.R. § 3.385.  The Veteran's active military service ended in July 1974.

The first post-service relevant complaint of bilateral hearing loss and tinnitus was in the October 2009 private medical opinion, which documented that the Veteran had bilateral hearing loss and tinnitus.  The Veteran stated that his tinnitus began during his active military service, but did not indicate that his bilateral hearing loss had been present since his active military service.  Again, the Veteran's active duty ended in July 1974.  This lengthy period without treatment for the disorder weighs heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the claims file currently contains positive and negative medical nexus opinions.

As for the positive medical nexus evidence, Dr. M.L.B., a private audiologist, diagnosed the Veteran with bilateral hearing loss and tinnitus in an October 2009 medical opinion.  The physician determined that, "Given [the Veteran's] reported history of military noise exposure, the potential for acoustic trauma during military service exists and it is as likely as not that the current disability resulted from noise exposure while enlisted in the military service, and merits review to determine service connected status."  Dr. M.L.B. did not review the Veteran's claims file in forming this medical opinion, and based the opinion on the Veteran's reported history and a physical examination of the Veteran.  At that appointment, the Veteran told Dr. M.L.B. that he was exposed to many firearms during his active military service.  He stated that he began experiencing tinnitus right after firearms use in the active military service.  The Veteran did not describe any post-service occupational noise exposure to the private physician.

As for the negative medical nexus evidence, the Veteran was afforded a VA examination in January 2010.  The VA examiner diagnosed the Veteran with bilateral hearing loss and tinnitus.  Following a review of the claims file and a physical examination of the Veteran, the examiner determined that the Veteran's bilateral hearing loss and tinnitus were not caused by noise exposure in the service.  The examiner reasoned that the Veteran's January 1971 entrance examination showed a mild hearing loss in both ears.  His July 1974 separation examination indicated normal hearing in both ears.  The examiner stated that the Veteran's STRs did not support his claims.  The Veteran's military separation examination showed no deterioration of hearing.  The examiner indicated that the Veteran's current auditory findings were fairly similar to the hearing thresholds displayed on the entrance examination in 1971.  In addition, the examiner added that, according to the Veteran's own statements, the Veteran's hearing loss had been "gradual over the years" and he did not recall having hearing problems in the service.  The examiner noted that the Veteran also did not recall having tinnitus in the service.  Thus, the VA examiner found that there was no evidence that the Veteran suffered hearing loss or tinnitus in the service.  In forming the medical opinion, the VA examiner considered the Veteran's active military service, to include his Vietnam service, and the Veteran's post-service occupational noise exposure from the lumber mill, lawn business, and corrections department.

The Board finds the negative evidence outweighs the positive evidence.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As the VA examiner provided a detailed explanation as to why the Veteran's bilateral hearing loss and tinnitus are not consistent with the type of noise exposure the Veteran experienced in service, the Board finds the probative value of the VA examination report is greater than the cursory conclusions of the private physician.  The Board is not persuaded by the private doctor's statement because it does not indicate that it was based on a review of evidence in the claims folder.  There is no discussion of the intervening post-service noise exposure from lumber mills, lawn business, and corrections department, and their relevance to the Veteran's current bilateral hearing loss and tinnitus.  This lack of discussion of the post-service noise exposure is noteworthy as it shows that the Veteran either failed to report the exposure or that the doctor failed to consider a significant intervening trauma in his assessment of the cause of the Veteran's bilateral hearing loss and tinnitus.  While the Veteran may be competent to report his history of symptoms, it appears that in this medical opinion, his history was not accurately reflected.  As such, the Board finds the private medical opinion to be of low probative value.

Here, the VA examiner who conducted the VA examination and authored the accompanying report accurately and thoroughly characterized the evidence of record and conducted a comprehensive examination of the Veteran's ears and hearing.  The examiner's report of the Veteran's medical history and the clinical findings are consistent with the entire body of medical evidence of record.  The VA examiner addressed and considered the Veteran's post-service occupational noise exposure and the lack of pertinent complaints of or treatment for bilateral hearing loss and tinnitus in the Veteran's STRs.  There is no basis on which to find that the VA examination and medical opinion are incomplete or insufficient in any way.

As the evidence is not in equipoise, service connection for bilateral hearing loss and tinnitus is not warranted.  

The Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 2009, over thirty-five years after the Veteran's military separation in 1974.  Furthermore, the record contains post-service occupational noise exposure.  This post-service occupational noise exposure demonstrates that there are superseding causes for the Veteran's bilateral hearing loss and tinnitus, and his active military service is not the only possible cause.  Further, the STRs do not show that the Veteran developed a chronic organic disease of the nervous system during his active military service.  The STRs do not document any pertinent complaints of or treatment for bilateral hearing loss or tinnitus following the military entrance examination.  The aforementioned evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claims cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for organic diseases of the nervous system.  As stated above, the earliest post-service medical treatment records are dated from 2009, and the Veteran was separated from the active duty in 1974.  No diagnosis of bilateral hearing loss or tinnitus was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claims, to include the medical literature cited by him in a May 2010 statement.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he began experiencing hearing problems and tinnitus during his active military service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the bilateral hearing loss and tinnitus to be credible, since his STRs make no reference to bilateral hearing loss or tinnitus following the entrance examination, and the first diagnosis in the record is not until over thirty-five years after the Veteran's separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show bilateral hearing loss or tinnitus during his active military service, and which contains a competent and credible negative nexus medical opinion.  

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claims for service connection for tinnitus and bilateral hearing loss.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are not warranted.


ORDER

The claim of entitlement to service connection for bilateral sensorineural hearing loss is denied.

The claim of entitlement to service connection for tinnitus is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


